UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-4815



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


PHILIP OLUKAYOD KUFORIJI, a/k/a George Hohman,
a/k/a Lade Phillips, a/k/a Philip Olukayode,
a/k/a Charles Onojaife, a/k/a Charles Onojafe,
a/k/a Biane Charles Egbarin, a/k/a Philip
Kuto, a/k/a Philip Kifo, a/k/a Omolade D.
Kassim, a/k/a Philip Kutoriji,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
96-177-CCB)


Submitted:   August 10, 2000              Decided:   September 8, 2000


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph O. Gregory, Sr., Baltimore, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, Barbara S. Sale, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Philip   Olukayod   Kuforiji   was    indicted    for   conspiracy   to

launder money instruments and three substantive counts of money

laundering.       Two weeks into his and his co-defendants’ trial,

Kuforiji pled guilty to Count 1, the conspiracy count, pursuant to

a plea agreement.      See 18 U.S.C.A. § 1956(h) (West Supp. 2000).          He

was sentenced to fifty-seven months of imprisonment.

     On appeal, he alleges that the district court erred by finding

him responsible for $2 million and thus increasing his base offense

level     by     six   under   U.S.        Sentencing     Guideline   Manual,

§ 2S1.1(b)(2)(G) (1998).       We do not find that the district court

clearly erred in its factual determination.              See United States v.

Daughtrey, 874 F.2d 213, 218 (4th Cir. 1989).             The record supports

the district court’s finding and indeed Kuforiji himself stipulated

to the $2 million dollar amount and six-level increase.               Accord-

ingly, we affirm Kuforiji’s sentence.           We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                                      AFFIRMED




                                       2